DETAILED ACTION
Applicant’s arguments, see pages 6-11, filed 13th of June, 2022, with respect to claims 1-14 have been fully considered and are persuasive.  

Claims 1-14 are allowed. The following is an examiner’s statement of reasons for allowance:

	Regarding claims 1-7, the prior art, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged or provided in the manner as claimed by the applicant. Added for emphasis, the claim recitation “a digital to analog converter circuit configured to utilize a plurality of capacitors to convert a first digital signal to be a combination of a first reference voltage and a common mode voltage, in order to generate a second signal, wherein the first reference voltage is one of a positive reference voltage and a negative reference voltage, and a plurality of terminals of each of the plurality of capacitors are configured to receive the common mode voltage during the sampling circuit samples the input signal” is not taught in the prior art of record. Therefore, the claims are allowed.

	Regarding claims 8-14, the prior art, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged or provided in the manner as claimed by the applicant. Added for emphasis, the claim recitation “utilizing a plurality of capacitors to convert a first digital signal to be a combination of a first reference voltage and a common mode voltage, in order to generate a second signal, wherein the first reference voltage is one of a positive reference voltage and a negative reference voltage, and a plurality of terminals of each of the plurality of capacitors are configured to receive the common mode voltage when the input signal is being sampled” is not taught in the prior art of record. Therefore, the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI M NGUYEN whose telephone number is (571)272-1809. The examiner can normally be reached Mon-Fri: 8:00 am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAI M NGUYEN/Primary Examiner, Art Unit 2845                                                                                                                                                                                                        Phone: 571-272-1809